Name: COMMISSION REGULATION (EC) No 520/96 of 26 March 1996 amending Regulation (EC) No 110/96 on the opening of a standing invitation to tender for 180 000 tonnes of barley held by the German intervention agency for processing in Spain
 Type: Regulation
 Subject Matter: plant product;  Europe;  trade policy
 Date Published: nan

 27. 3 . 96 I EN I Official Journal of the European Communities No L 77/7 COMMISSION REGULATION (EC) No 520/96 of 26 March 1996 amending Regulation (EC) No 110/96 on the opening of a standing invitation to tender for 180 000 tonnes of barley held by the German intervention agency for processing in Spain HAS ADOPTED THIS REGULATION: Article 1 Article 7 (3) of Regulation (EC) No 110/96 is replaced by the following: '3 . The final date for the submission of tenders for the last partial invitation to tender shall expire at 9 a.m . (Brussels time), on 25 April 1996.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1 863/95 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedures and conditions governing the offer for sale of cereals held by intervention agencies; Whereas the last partial invitation to tender under Commission Regulation (EC) No 1 10/96 (*) should be postponed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 March 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 179, 29 . 7. 1995, p. 1 . h) OJ No L 191 , 31 . 7. 1993 , p. 76 . h) OJ No L 21 , 26. 1 . 1994, p. 1 . 0 OJ No L 19, 25. 1 . 1996, p. 20 .